Citation Nr: 1545495	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for respiratory cancer, to include as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  The Veteran died in November 2012.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


REMAND

In August 2011, the Veteran filed claims of entitlement to service connection for kidney cancer and respiratory cancer, which were denied in a September 2011 rating decision.  In January 2012, the Veteran filed a notice of disagreement with respect to the denial of his service connection claims.  The record indicates that the Veteran passed away in November 2012.  In December 2013, the RO received a request for substitution from the appellant.  In a February 2014 statement of the case, the RO confirmed the denial of the service connection claims which were pending at the time of the Veteran's death.  Thereafter, the appellant perfected an appeal.

The record does not show that the RO made an initial determination as to the appellant's eligibility for substitution, to include a determination as to whether the appellant's request for substitution was timely filed.  See 38 U.S.C.A. § 5121A (West 2014) (requiring requests for substitution to be made no later than one year after the date of the claimant's death).  As the Board does not have jurisdiction to determine basic eligibility to substitute in the first instance, the appeal must be remanded to the RO for an initial determination as to the appellant's substitution eligibility.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101(a) (2015) (describing the Board's jurisdiction).  

Additionally, the record shows that at the time of his death, the Veteran was represented by the Wisconsin Department of Veterans Affairs.  Although the Wisconsin Department of Veterans Affairs submitted a written statement on behalf of the deceased Veteran in October 2014, a deceased claimant's representation does not automatically transfer to a substitute claimant.  The record does not show that the appellant submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing the Wisconsin Department of Veterans Affairs as her representative.  Therefore, on remand, the RO must contact the appellant and afford her the opportunity to appoint representation.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and provide her the opportunity to appoint representation.

2.  Thereafter, the RO must adjudicate the issue of basic eligibility for substitution, to include a determination as to whether the appellant's request for substitution was timely filed.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

